 



Exhibit 10.1

5,000,000 Shares

JLG INDUSTRIES, INC.

Common Stock
($0.20 Par Value)

UNDERWRITING AGREEMENT

March 10, 2005


 



--------------------------------------------------------------------------------



 



UNDERWRITING AGREEMENT

March 10, 2005

UBS Securities LLC
Harris Nesbitt Corp.
SunTrust Capital Markets, Inc.
  as Managing Underwriters
c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171

Ladies and Gentlemen:

          JLG Industries, Inc., a Pennsylvania corporation (the “Company”),
proposes to issue and sell to the underwriters named in Schedule A hereto (the
“Underwriters”), for whom you are acting as representatives, an aggregate of
5,000,000 shares (the “Firm Shares”) of Common Stock, $0.20 par value (the
“Common Stock”). In addition, solely for the purpose of covering
over-allotments, the Company proposes to grant to the Underwriters the option to
purchase from the Company up to an additional 750,000 shares of Common Stock
(the “Additional Shares”). The Firm Shares and the Additional Shares are
hereinafter collectively sometimes referred to as the “Shares.” References
herein to Common Stock include the related common stock purchase rights under
the Rights Agreement, dated as of May 24, 2000, between the Company and American
Stock Transfer and Trust Company. The Shares are described in the Prospectus
which is referred to below.

          The Company has filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Act”), with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (File No. 333-110793)
including a prospectus, relating to the Company’s debt securities and Common
Stock, including the Shares, which incorporates by reference documents which the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has prepared a
prospectus supplement (the “Prospectus Supplement”) to the prospectus included
in the registration statement referred to above setting forth the terms of the
offering, sale and plan of distribution of the Shares and additional information
concerning the Company and its business. The Company has furnished to you, for
use by the Underwriters and by dealers, copies of one or more preliminary
prospectuses containing the prospectus included in the registration statement,
as supplemented by a preliminary Prospectus Supplement relating to the Shares,
and the documents incorporated by reference therein (each such preliminary
prospectus, including the documents incorporated therein by reference, being
herein called a “Preliminary Prospectus”) relating to the Shares. Except where
the context otherwise requires, the registration statement referred to above, as
amended when it became effective, including all documents filed as a part
thereof or incorporated by reference therein, and including any information
contained in a prospectus subsequently filed with the Commission pursuant to
Rule 424(b) under the Act and deemed to be part of the registration statement at
the time of effectiveness

 



--------------------------------------------------------------------------------



 



-2-

pursuant to Rule 430A under the Act and also including any registration
statement filed pursuant to Rule 462(b) under the Act, is herein called the
“Registration Statement,” and the prospectus included in the Registration
Statement, including all documents incorporated therein by reference, as
supplemented by the final Prospectus Supplement relating to the Shares, in the
form filed by the Company with the Commission pursuant to Rule 424(b) under the
Act on or before the second business day after the date hereof (or such earlier
time as may be required under the Act), is herein called the “Prospectus.” As
used herein, “business day” shall mean a day on which the New York Stock
Exchange is open for trading. Any reference herein to the Registration
Statement, the Prospectus, any Preliminary Prospectus or any amendment or
supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Prospectus or any Preliminary Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement or Prospectus or to any
amendment or supplement thereto shall be deemed to include any copy thereof
filed with the Commission pursuant to its Electronic Data Gathering, Analysis
and Retrieval System (“EDGAR”).

          The Company and the Underwriters agree as follows:

     1. Sale and Purchase. Upon the basis of the representations and warranties
and subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the respective Underwriters and each of the Underwriters,
severally and not jointly, agrees to purchase from the Company the number of
Firm Shares set forth opposite the name of such Underwriter in Schedule A
hereto, subject to adjustment in accordance with Section 8 hereof, in each case
at a purchase price of $20.8715 per Share. The Company is advised by you that
the Underwriters intend (i) to make a public offering of their respective
portions of the Firm Shares as soon after the effective date of the Registration
Statement as in your judgment is advisable and (ii) initially to offer the Firm
Shares upon the terms set forth in the Prospectus. You may from time to time
increase or decrease the public offering price after the initial public offering
to such extent as you may determine.

          In addition, the Company hereby grants to the several Underwriters the
option to purchase, and upon the basis of the representations and warranties and
subject to the terms and conditions herein set forth, the Underwriters shall
have the right to purchase, severally and not jointly, from the Company, ratably
in accordance with the number of Firm Shares to be purchased by each of them,
all or a portion of the Additional Shares as may be necessary to cover
over-allotments made in connection with the offering of the Firm Shares, at the
same purchase price per share to be paid by the Underwriters to the Company for
the Firm Shares. This option may be exercised by UBS Securities LLC (“UBS”) on
behalf of the several Underwriters at any time and from time to time on or
before the thirtieth day following the date hereof, by written notice to the
Company. Such notice shall set forth the aggregate number of Additional Shares
as to which the option is being exercised, and the date and time when the
Additional Shares are to be delivered (such date and time being herein referred
to as the “additional time of purchase”); provided, however, that the additional
time of purchase shall not be earlier than the time of purchase (as defined
below) nor earlier than the second business day after the date on which the
option shall have been exercised nor later than the tenth business day after the
date on which the option shall have been exercised. The number of Additional

 



--------------------------------------------------------------------------------



 



-3-

Shares to be sold to each Underwriter shall be the number which bears the same
proportion to the aggregate number of Additional Shares being purchased as the
number of Firm Shares set forth opposite the name of such Underwriter on
Schedule A hereto bears to the total number of Firm Shares (subject, in each
case, to such adjustment as you may determine to eliminate fractional shares),
subject to adjustment in accordance with Section 8 hereof.

     2. Payment and Delivery. Payment of the purchase price for the Firm Shares
shall be made to the Company by Federal Funds wire transfer, against delivery of
the certificates for the Firm Shares to you through the facilities of The
Depository Trust Company (DTC) for the respective accounts of the Underwriters.
Such payment and delivery shall be made at 10:00 a.m., New York City time, on
March 16, 2005 (unless another time shall be agreed to by you and the Company or
unless postponed in accordance with the provisions of Section 8 hereof). The
time at which such payment and delivery are to be made is hereinafter sometimes
called the “time of purchase.” Electronic transfer of the Firm Shares shall be
made to you at the time of purchase in such names and in such denominations as
you shall specify.

          Payment of the purchase price for the Additional Shares shall be made
at the additional time of purchase in the same manner and at the same office as
the payment for the Firm Shares. Electronic transfer of the Additional Shares
shall be made to you at the additional time of purchase in such names and in
such denominations as you shall specify.

          Deliveries of the documents described in Section 6 hereof with respect
to the purchase of the Shares shall be made at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP at the address of its Chicago office, at 9:00 a.m.,
New York City time, on the date of the closing of the purchase of the Firm
Shares or the Additional Shares, as the case may be.

     3. Representations and Warranties of the Company. The Company represents
and warrants to and agrees with each of the Underwriters that:

     (a) The Registration Statement has been declared effective under the Act;
no stop order of the Commission preventing or suspending the use of any
Preliminary Prospectus or the effectiveness of the Registration Statement has
been issued and no proceedings for such purpose have been instituted or, to the
Company’s knowledge, are contemplated by the Commission; each Preliminary
Prospectus, at the time of filing thereof, complied in all material respects to
the requirements of the Act and the last Preliminary Prospectus distributed in
connection with the offering of the Shares did not, as of its date, and does not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; the
Registration Statement complied when it became effective, complies and will
comply, at the time of purchase and any additional time of purchase, in all
material respects with the requirements of the Act and the Prospectus will
comply, as of its date and at the time of purchase and any additional times of
purchase, in all material respects with the requirements of the Act and any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been and will be so

 



--------------------------------------------------------------------------------



 



-4-

described or filed; the conditions to the use of Form S-3 have been satisfied;
the Registration Statement did not when it became effective, does not and will
not, at the time of purchase and any additional time of purchase, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading and
the Prospectus will not, as of its date and at the time of purchase and any
additional time of purchase, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no warranty or
representation with respect to any statement contained in the Preliminary
Prospectus, the Registration Statement or the Prospectus in reliance upon and in
conformity with information concerning an Underwriter and furnished in writing
by or on behalf of such Underwriter through you to the Company expressly for use
in the Preliminary Prospectus, the Registration Statement or the Prospectus; the
documents incorporated by reference in the Preliminary Prospectus, the
Registration Statement and the Prospectus, at the time they became effective or
were filed with the Commission, complied in all material respects with the
requirements of the Exchange Act and did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and the Company has not distributed and
will not distribute any offering material in connection with the offering or
sale of the Shares other than the Registration Statement, the Preliminary
Prospectus and the Prospectus;

     (b) as of the date of this Agreement, the Company has an authorized and
outstanding capitalization as set forth under the heading “Actual” in the
section of the Prospectus entitled “Capitalization” and, as of the time of
purchase and the additional time of purchase, as the case may be, the Company
shall have an authorized and outstanding capitalization as set forth under the
heading “As Adjusted” in the section of the Prospectus entitled “Capitalization”
(subject, in each case, to the issuance of shares of Common Stock upon exercise
of stock options disclosed as outstanding in the Registration Statement and the
Prospectus, the grant of stock options under existing stock option plans
disclosed in the Registration Statement and the Prospectus, withholding of
shares by the Company for tax withholding upon vesting of restricted shares
issued under the Company's stock incentive plan disclosed in the Registration
Statement and the Prospectus, and issuance of shares of Common Stock reserved
for purchase by the respective trustees under the Company’s defined contribution
plans as disclosed in the Registration Statement and the Prospectus); all of the
issued and outstanding shares of capital stock, including the Common Stock, of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws and were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right;

     (c) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Pennsylvania, with
full corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Registration Statement and the
Prospectus, to execute and deliver this Agreement and to issue, sell and deliver
the Shares as contemplated herein;

 



--------------------------------------------------------------------------------



 



-5-

     (d) the Company is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction where the ownership or leasing of
its properties or the conduct of its business requires such qualification,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, financial condition, results of operation or prospects of
the Company and the Subsidiaries (as hereinafter defined) taken as a whole (a
“Material Adverse Effect”);

     (e) the Company has no subsidiaries (as defined in the Exchange Act)
(collectively, the “Subsidiaries,” and each a Subsidiary) that is a “significant
subsidiary” of the Company (as defined in Rule 1-02(w) of Regulation S-X under
the Exchange Act except as listed on Schedule B attached hereto (collectively
the “Significant Subsidiaries,” and each a “Significant Subsidiary”); the
Company owns, either directly or indirectly through one or more Subsidiaries,
100% of the outstanding common stock, limited liability company interests and
other ownership interests of each of the Subsidiaries; other than the capital
stock, limited liability company interests and other ownership interests of the
Subsidiaries or customer notes receivable and other investments reflected on the
Company’s Consolidated Financial Statements, the Company does not own, directly
or indirectly, any shares of stock or any other equity or long-term debt
securities of any corporation or have any equity interest in any firm,
partnership, joint venture, association or other entity; complete and correct
copies of the articles of incorporation and by-laws (or similar organizational
document) of the Company and each of the Subsidiaries and all amendments thereto
have been delivered or made available to you, and except as set forth in the
exhibits to the Registration Statement no changes therein will be made
subsequent to the date hereof and prior to the time of purchase or, if later,
the additional time of purchase; each Subsidiary has been duly organized and is
validly existing and (except with respect to the Subsidiaries that are inactive,
have no, individually or in the aggregate, material assets or liabilities, do
not conduct any business or have any operations or are in the process of being
dissolved (the “Inactive Subsidiaries”)) in good standing (with respect to
jurisdictions which recognize such concept) under the laws of the jurisdiction
of its organization, with full power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement and the Prospectus; each Subsidiary is duly qualified to do business
as a foreign corporation or other foreign entity and is in good standing in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate, have
a Material Adverse Effect; all of the outstanding shares of capital stock or
other ownership interests of each of the Subsidiaries have been duly authorized
and validly issued, are fully paid and non-assessable and (except for security
interests granted pursuant to (A) that certain Domestic Pledge Agreement, dated
as of September 23, 2003, by the Company and Gradall Industries, Inc. in favor
of SunTrust Bank, and (B) that certain Pledge Agreement, dated as of
September 23, 2003, by the Company and JLG International, LLC, in favor of
SunTrust Bank or as otherwise described in this Section 3(e)) are owned by the
Company subject to no security interest, other encumbrance or adverse claims;
and no options, warrants or other

 



--------------------------------------------------------------------------------



 



-6-

rights to purchase, agreements or other obligations to issue or other rights to
convert any obligation into shares of capital stock or ownership interests in
the Subsidiaries are outstanding;

     (f) the Shares have been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and non-assessable and free of statutory and contractual
preemptive rights, resale rights, rights of first refusal and similar rights;

     (g) the capital stock of the Company, including the Shares, conforms in all
material respects to the description thereof contained in the Registration
Statement and the Prospectus and the certificates for the Shares are in due and
proper form and the holders of the Shares will not be subject to personal
liability by reason of being such holders;

     (h) this Agreement has been duly authorized, executed and delivered by the
Company;

     (i) (i) neither the Company nor any of the Subsidiaries (other than the
Inactive Subsidiaries) is in violation of its respective charter or by-laws (or
similar organizational documents); (ii) neither the Company nor any of the
Subsidiaries is in breach or violation of or in default under (nor has any event
occurred which with notice, lapse of time or both would result in any breach of,
constitute a default under or give the holder of any indebtedness (or a person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a part of such indebtedness under) any indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness, or any license, lease, contract or other agreement or instrument
to which the Company or any of the Subsidiaries is a party or by which any of
them or any of their properties may be bound or affected or with respect to the
Inactive Subsidiaries, their respective charter or by-laws (or similar
organizational documents), except for such breaches, violations or defaults as
would not, individually or in the aggregate, have a Material Adverse Effect; and
(iii) the execution, delivery and performance of this Agreement, the issuance
and sale of the Shares and the consummation of the transactions contemplated
hereby will not conflict with, result in any breach or violation of or
constitute a default under (nor constitute any event which with notice, lapse of
time or both would result in any breach of or constitute a default under) the
charter or by-laws (or similar organizational documents) of the Company or any
of the Subsidiaries, any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which the Company or any of the Subsidiaries is
a party or by which any of them or any of their respective properties may be
bound or affected, or any federal, state, local or foreign law, regulation or
rule or any decree, judgment or order applicable to the Company or any of the
Subsidiaries;

     (j) no approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency is required in connection with the issuance and sale
of the Shares or the consummation by the Company of the transactions
contemplated hereby other than

 



--------------------------------------------------------------------------------



 



-7-

registration of the Shares under the Act, which has been or will be effected,
and any necessary qualification under the securities or blue sky laws of the
various jurisdictions in which the Shares are being offered by the Underwriters
or under the rules and regulations of the National Association of Securities
Dealers, Inc. (the “NASD”);

     (k) except for holders of options granted pursuant to equity compensation
plans disclosed in the Registration Statement and the Prospectus and the right
to purchase the Additional Shares hereunder, (i) no person has the right,
contractual or otherwise, to cause the Company to issue or sell to it any shares
of Common Stock or shares of any other capital stock or other equity interests
of the Company, (ii) no person has any preemptive rights, resale rights, rights
of first refusal or other rights to purchase any shares of Common Stock or
shares of any other capital stock or other equity interests of the Company, and
(iii) no person has the right to act as an underwriter or as a financial advisor
to the Company in connection with the offer and sale of the Shares, in the case
of each of the foregoing clauses (i), (ii) and (iii), whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the Shares
as contemplated thereby or otherwise; no person has the right, contractual or
otherwise, to cause the Company to register under the Act any shares of Common
Stock or shares of any other capital stock or other equity interests of the
Company, or to include any such shares or interests in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the Shares
as contemplated thereby or otherwise;

     (l) each of the Company and the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any federal, state, local or foreign law, regulation or rule, and
has obtained all necessary authorizations, consents and approvals from other
persons, in order to conduct its respective business, except for any failures to
have or to have obtained any such licenses, authorizations, consents or
approvals or to have made such filings as would not, individually or in the
aggregate, have a Material Adverse Effect; neither the Company nor any of the
Subsidiaries is in violation of, or in default under, or has received notice of
any proceedings relating to revocation or modification of, any such license,
authorization, consent or approval or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to the Company or
any of the Subsidiaries, except where such violation, default, revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect;

     (m) all legal or governmental proceedings, affiliate transactions,
off-balance sheet transactions, contracts, licenses, agreements, leases or
documents of a character required to be described in the Registration Statement
or the Prospectus or to be filed as an exhibit to the Registration Statement
have been so described or filed as required;

     (n) except as set forth in the Registration Statement and the Prospectus,
there are no actions, suits, claims, investigations or proceedings pending or,
to the Company’s knowledge, threatened or contemplated to which the Company or
any of the Subsidiaries or any of their respective directors or officers is a
party or of which any of their respective

 



--------------------------------------------------------------------------------



 



-8-

properties is subject at law or in equity, before or by any federal, state,
local or foreign governmental or regulatory commission, board, body, authority
or agency, except any such action, suit, claim, investigation or proceeding
which would not result in a judgment, decree or order having, individually or in
the aggregate, a Material Adverse Effect or preventing consummation of the
transactions contemplated hereby;

     (o) Ernst & Young LLP, whose report on the consolidated financial
statements of the Company and the Subsidiaries is filed with the Commission as
part of the Registration Statement and the Prospectus, are independent public
accountants as required by the Act;

     (p) the audited financial statements included in the Registration Statement
and the Prospectus, together with the related notes and schedules, present
fairly in all material respects the consolidated financial position of the
Company and the Subsidiaries as of the dates indicated and the consolidated
results of operations and cash flows of the Company and the Subsidiaries for the
periods specified and have been prepared in compliance with the requirements of
the Act and in conformity with generally accepted accounting principles applied
on a consistent basis during the periods involved; any pro forma financial
statements or data included in the Registration Statement and the Prospectus
comply as to form in all material respects with the requirements of
Regulation S-X as promulgated by the Commission and the assumptions used in the
preparation of such pro forma financial statements and data are reasonable, the
pro forma adjustments used therein are appropriate to give effect to the
transactions or circumstances described therein and the pro forma adjustments
have been properly applied to the historical amounts in the compilation of those
statements and data; the other financial and statistical data set forth in the
Registration Statement and the Prospectus are accurately presented in all
material respects and prepared on a basis consistent with the financial
statements and books and records of the Company; there are no financial
statements (historical or pro forma) that are required to be included in the
Registration Statement and the Prospectus that are not included as required; and
the Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not disclosed in the Registration Statement and the Prospectus;

     (q) subsequent to the respective dates as of which information is given in
the Registration Statement and the Prospectus, there has not been (i) any
material adverse change, or any development involving a prospective material
adverse change, in the business, properties, management, financial condition or
results of operations of the Company and the Subsidiaries taken as a whole,
(ii) any transaction which is material to the Company and the Subsidiaries taken
as a whole, (iii) any obligation, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or the Subsidiaries,
which is material to the Company and the Subsidiaries taken as a whole (iv) any
change in the capital stock (other than the issuance of shares of Common Stock
upon exercise of stock options disclosed as outstanding in the Registration
Statement and the Prospectus and the grant of stock options under existing stock
option plans disclosed in the Registration Statement and the Prospectus and the
issuance of shares reserved for purchase by the respective trustees under the
Company’s defined contribution plans as disclosed in the Registration Statement
and Prospectus) or material increase in outstanding indebtedness of the Company
or the

 



--------------------------------------------------------------------------------



 



-9-

Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company, other than a $.005 per share cash
dividend declared on February 24, 2005 and payable on March 31, 2005;

     (r) the Company has obtained for the benefit of the Underwriters the
agreement (a “Lock-Up Agreement”), in the form set forth as Exhibit A hereto, of
each of its directors and officers listed on Schedule C hereto;

     (s) the Company is not and, after giving effect to the offering and sale of
the Shares, will not be an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);

     (t) the Company and each of the Subsidiaries has good and marketable title
to all property (real and personal) described in the Registration Statement and
in the Prospectus as being owned by each of them, free and clear of all liens,
claims, security interests or other encumbrances, other than those described in
the Registration Statement and the Prospectus which do not, individually or in
the aggregate, materially adversely affect the value of or the use of such
property for its current and anticipated purposes; all the property described in
the Registration Statement and the Prospectus as being held under lease by the
Company or a Subsidiary is held thereby under valid, subsisting and enforceable
leases;

     (u) (i) the Company and the Subsidiaries own, or have obtained valid and
enforceable licenses for, or other rights to use, the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, copyrights, trade secrets and other proprietary information described in
the Registration Statement and the Prospectus as being owned or licensed by them
or which are necessary for the conduct of their respective businesses, except
where the failure to own, license or have such rights would not, individually or
in the aggregate, have a Material Adverse Effect (collectively, “Intellectual
Property”); (ii) there are no third parties who have or, to the Company’s
knowledge, will be able to establish rights to any Intellectual Property, except
for the ownership rights of the owners of the Intellectual Property which is
licensed to the Company; (iii) to the Company’s knowledge, there is no
infringement by third parties of any Intellectual Property; (iv) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the Company’s rights in or to any Intellectual
Property, and the Company is unaware of any facts which could form a reasonable
basis for any such claim; (v) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any Intellectual Property, and the Company is unaware
of any facts which could form a reasonable basis for any such claim; (vi) except
for any actions, suits, proceedings or claims which would not, individually or
in the aggregate, have a Material Adverse Effect, there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company is unaware
of any facts which could form a reasonable basis for any such claim; (vii) to
the Company’s knowledge, there is no patent or patent application that contains

 



--------------------------------------------------------------------------------



 



-10-

claims that interfere with the issued or pending claims of any of the
Intellectual Property; and (viii) to the Company’s knowledge, there is no prior
art that may render any patent application owned by the Company of the
Intellectual Property unpatentable that has not been disclosed to the U.S.
Patent and Trademark Office;

     (v) there is no strike pending, or to the Company’s knowledge, threatened,
against the Company or any of the Subsidiaries and except for matters which
would not, individually or in the aggregate, have a Material Adverse Effect,
(i) neither the Company nor any of the Subsidiaries is engaged in any unfair
labor practice, (ii) there is (A) no unfair labor practice complaint pending or,
to the Company’s knowledge, threatened against the Company or any of the
Subsidiaries before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or threatened, (B) no labor dispute, slowdown or stoppage pending or,
to the Company’s knowledge, threatened against the Company or any of the
Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of the Subsidiaries, and (iii) to
the Company’s knowledge, (A) no union organizing activities are currently taking
place concerning the employees of the Company or any of the Subsidiaries and
(B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or the rules and regulations
promulgated thereunder concerning the employees of the Company or any of the
Subsidiaries;

     (w) except as would not, individually or in the aggregate, have a Material
Adverse Effect, none of the Company or any of the Subsidiaries has any liability
for any prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
that is subject to ERISA to which the Company or any of the Subsidiaries makes
or ever has made a contribution and in which any employee of the Company or any
of the Subsidiaries is or ever has been a participant;

     (x) the Company and the Subsidiaries and their properties, assets and
operations are in compliance with, and hold all permits, authorizations and
approvals required under, Environmental Laws (as defined below), except to the
extent that failure to so comply or to hold such permits, authorizations or
approvals would not, individually or in the aggregate, have a Material Adverse
Effect; except as would not, individually or in the aggregate, have a Material
Adverse Effect, there are no past, present or, to the Company’s knowledge,
reasonably anticipated future events, conditions, circumstances, activities,
practices, actions, omissions or plans that could reasonably be expected to give
rise to any costs or liabilities to the Company or the Subsidiaries under, or to
interfere with or prevent compliance by the Company or the Subsidiaries with,
Environmental Laws; except as would not, individually or in the aggregate, have
a Material Adverse Effect, neither the Company nor any of the Subsidiaries
(i) is the subject of any investigation, (ii) has received any notice or claim,
(iii) is a party to or affected by any pending or, to the Company’s knowledge,
threatened action, suit or proceeding, (iv) is bound by any judgment, decree or
order or (v) has entered into any agreement, in each case relating to any
alleged violation of any Environmental Law or any

 



--------------------------------------------------------------------------------



 



-11-

actual or alleged release or threatened release or cleanup at any location of
any Hazardous Materials (as defined below) (as used herein, “Environmental Law”
means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, decree, judgment, injunction, permit, license, authorization
or other binding requirement, or common law, relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials, and “Hazardous Materials” means any material
(including, without limitation, pollutants, contaminants, hazardous or toxic
substances or wastes) that is regulated by or may give rise to liability under
any Environmental Law);

     (y) in the ordinary course of its business, the Company reviews the effect
of the Environmental Laws on its and its Subsidiaries’ business, operations and
properties and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for cleanup, closure
of properties or compliance with the Environmental Laws or any permit, license
or approval, any related constraints on operating activities and any potential
liabilities to third parties);

     (z) except as disclosed in the Registration Statement or the Prospectus,
all material tax returns required to be filed by the Company and each of the
Subsidiaries have been filed, and all taxes and other assessments of a similar
nature (whether imposed directly or through withholding) including any interest,
additions to tax or penalties applicable thereto due or claimed to be due from
such entities have been paid, other than those being contested in good faith and
for which adequate reserves have been provided or those that are individually
and in the aggregate immaterial in amount and significance;

     (aa) the Company either directly or through one or more Subsidiaries
maintains insurance covering its and its Subsidiaries’ material properties,
operations, personnel and businesses as the Company deems adequate and as
previously disclosed to the Underwriters; such insurance insures against such
losses and risks to an extent which is adequate in accordance with customary
industry practice to protect the Company and the Subsidiaries and their
businesses; all such insurance is fully in force on the date hereof and will be
fully in force at the time of purchase and any additional time of purchase;

     (bb) neither the Company nor any of the Subsidiaries has sustained since
the date of the last audited financial statements included in the Registration
Statement and the Prospectus any loss or interference with its respective
business from fire, explosion, flood or other calamity, whether or not covered
by insurance;

     (cc) the Company has not sent or received any communication regarding
termination of, or intent not to renew, any of the contracts or agreements
referred to or described in, or filed as an exhibit to, the Registration
Statement, and no such termination or non-renewal has been threatened by the
Company or, to the Company’s knowledge after due inquiry, any other party to any
such contract or agreement;

 



--------------------------------------------------------------------------------



 



-12-

     (dd) the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of the Company’s financial statements on a consolidated basis in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences;

     (ee) the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 and 15d-15 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s Chief Executive Officer and its
Chief Financial Officer by others within those entities, and such disclosure
controls and procedures are effective to perform the functions for which they
were established; the Company’s independent auditors and the Audit Committee of
the Board of Directors have been advised of: (i) any significant deficiencies in
the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; any material
weaknesses in internal controls have been identified for the Company’s auditors;
and since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses;

     (ff) the Company has provided you true, correct, and complete copies of all
documentation pertaining to any extension of credit in the form of a personal
loan made, directly or indirectly, by the Company to any director or executive
officer of the Company, or to any family member or affiliate of any director or
executive officer of the Company; in either case that was outstanding on
July 30, 2002; and since July 30, 2002, the Company has not, directly or
indirectly, including through any subsidiary: (i) extended credit, arranged to
extend credit, or renewed any extension of credit, in the form of a personal
loan, to or for any director or executive officer of the Company, or to or for
any family member or affiliate of any director or executive officer of the
Company; or (ii) made any material modification, including any renewal thereof,
to any term of any personal loan to any director or executive officer of the
Company, or any family member or affiliate of any director or executive officer,
which loan was outstanding on July 30, 2002;

     (gg) any statistical and market-related data included in the Registration
Statement and the Prospectus are based on or derived from sources that the
Company believes to be reliable and accurate, and the Company has obtained the
written consent to the use of such data from such sources to the extent
required;

 



--------------------------------------------------------------------------------



 



-13-

     (hh) neither the Company nor any of the Subsidiaries nor, to the Company’s
knowledge after due inquiry, any employee or agent of the Company or the
Subsidiaries has made any payment of funds of the Company or the Subsidiaries or
received or retained any funds in violation of any law, rule or regulation,
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus;

     (ii) neither the Company nor any of the Subsidiaries nor any of their
respective directors, officers, affiliates or controlling persons has taken,
directly or indirectly, any action designed, or which has constituted or might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares;

     (jj) to the Company’s knowledge after due inquiry, there are no
affiliations or associations between any member of the NASD and any of the
Company’s officers, directors or 5% or greater securityholders, except as set
forth in the Registration Statement and the Prospectus;

     (kk) neither the Company nor any of its Subsidiaries has violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or the rules
and regulations promulgated thereunder;

     (ll) neither the Company nor any Subsidiary is a party to a letter of
intent or similar instrument or any binding agreement that contemplates an
acquisition, disposition, transfer or sale of the assets (as a going concern) or
capital stock of the Company or of any Subsidiary or business unit or any
similar business combination transaction which would be material to the Company
and its Subsidiaries taken as a whole;

     (mm) there is no failure on the part of the Company or any of the
Subsidiaries or on the part of any of the Company’s or the Subsidiaries’
directors or officers, in their capacities as such, to comply in all material
respects, with any applicable provision of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith; and

     (nn) based on the evaluation of its internal control over financial
reporting, the Company believes that it will be in material compliance, on a
timely basis, with Section 404, entitled “Management’s Assessment of Internal
Controls,” of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

          In addition, any certificate signed by any officer of the Company or
any of the Subsidiaries and delivered to the Underwriters or counsel for the
Underwriters in connection with the offering of the Shares shall be deemed to be
a representation and warranty by the Company or Subsidiary, as the case may be,
as to matters covered thereby, to each Underwriter.

     4. Certain Covenants of the Company. The Company hereby agrees:

     (a) to furnish such information as may be required and otherwise to
cooperate in qualifying the Shares for offering and sale under the securities or
blue sky laws of such states

 



--------------------------------------------------------------------------------



 



-14-

or other jurisdictions as you may designate and to maintain such qualifications
in effect so long as you may request for the distribution of the Shares;
provided that the Company shall not be required to qualify as a foreign
corporation or to consent to the service of process under the laws of any such
jurisdiction (except service of process with respect to the offering and sale of
the Shares); and to promptly advise you of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose;

     (b) to make available to the Underwriters in New York City, as soon as
practicable after the Registration Statement becomes effective, and thereafter
from time to time to furnish to the Underwriters, as many copies of the
Prospectus (or of the Prospectus as amended or supplemented if the Company shall
have made any amendments or supplements thereto after the effective date of the
Registration Statement) as the Underwriters may reasonably request for the
purposes contemplated by the Act; in case any Underwriter is required to deliver
a prospectus after the nine-month period referred to in Section 10(a)(3) of the
Act in connection with the sale of the Shares, the Company will prepare, at its
expense, promptly upon request such amendment or amendments to the Registration
Statement and the Prospectus as may be necessary to permit compliance with the
requirements of Section 10(a)(3) of the Act;

     (c) if, at the time this Agreement is executed and delivered, it is
necessary for the Registration Statement or any post-effective amendment thereto
to be declared effective before the offering of the Shares may commence, the
Company will endeavor to cause the Registration Statement or such post-effective
amendment to become effective as soon as possible and the Company will advise
you promptly and, if requested by you, will confirm such advice in writing,
(i) when the Registration Statement and any such post-effective amendment
thereto has become effective, and (ii) if Rule 430A under the Act is used, when
the Prospectus is filed with the Commission pursuant to Rule 424(b) under the
Act (which the Company agrees to file in a timely manner under such Rule);

     (d) for so long as the delivery of a prospectus is required in connection
with the offering or sale of the Shares, to advise you promptly, confirming such
advice in writing, of any request by the Commission for amendments or
supplements to the Registration Statement or the Prospectus or for additional
information with respect thereto, or of notice of institution of proceedings
for, or the entry of a stop order, suspending the effectiveness of the
Registration Statement and, if the Commission should enter a stop order
suspending the effectiveness of the Registration Statement, to use its best
efforts to obtain the lifting or removal of such order as soon as possible; and
to advise you promptly of any proposal to amend or supplement the Registration
Statement or the Prospectus, including by filing any documents that would be
incorporated therein by reference, and to provide you and Underwriters’ counsel
copies of any such documents for review and comment a reasonable amount of time
prior to any proposed filing and to file no such amendment or supplement to
which you shall object in writing;

 



--------------------------------------------------------------------------------



 



-15-

     (e) subject to Section 4(d) hereof, to file promptly all reports and any
definitive proxy or information statement required to be filed by the Company
with the Commission in order to comply with the Exchange Act subsequent to the
date of the Prospectus and for so long as the delivery of a prospectus is
required in connection with the offering or sale of the Shares; to provide you
with a copy of such reports and statements and other documents to be filed by
the Company pursuant to Section 13, 14 or 15(d) of the Exchange Act during such
period a reasonable amount of time prior to any proposed filing, and to promptly
notify you of such filing;

     (f) to advise the Underwriters promptly of the happening of any event
within the time during which a prospectus relating to the Shares is required to
be delivered under the Act which could require the making of any change in the
Prospectus then being used so that the Prospectus would not include an untrue
statement of material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they are
made, not misleading, and, during such time, subject to Section 4(d) hereof, to
prepare and furnish, at the Company’s expense, to the Underwriters promptly such
amendments or supplements to such Prospectus as may be necessary to reflect any
such change;

     (g) to make generally available to its security holders, and to deliver to
you, an earnings statement of the Company (which will satisfy the provisions of
Section 11(a) of the Act) covering a period of twelve months beginning after the
effective date of the Registration Statement (as defined in Rule 158(c) under
the Act) as soon as is reasonably practicable after the termination of such
twelve-month period, but no later than the last day of the period within which
the Company is first required to file a periodic report under the Exchange Act
following the first anniversary of such effective date, which periodic report is
required to contain financial statements for the period including such first
anniversary (or, if the Company is not then subject to periodic reporting
requirements under the Exchange Act, the last day of the period within which the
Company would be first required to file such a periodic report, if the Company
were then an accelerated filer (as defined in Rule 12b-2 under the Exchange
Act));

     (h) to furnish to its shareholders as soon as practicable after the end of
each fiscal year an annual report (including a consolidated balance sheet and
statements of income, shareholders’ equity and cash flow of the Company and the
Subsidiaries for such fiscal year, accompanied by a copy of the certificate or
report thereon of nationally recognized independent certified public
accountants);

     (i) to furnish to you three (3) copies of the Registration Statement, as
initially filed with the Commission, and of all amendments thereto (including
all exhibits thereto and documents incorporated by reference therein) and
sufficient copies of the foregoing (other than exhibits) for distribution of a
copy to each of the other Underwriters;

     (j) to furnish to you promptly and, upon request, to each of the other
Underwriters for a period of five years from the date of this Agreement
(i) copies of any reports or other communications which the Company shall send
to its shareholders or shall from time to time

 



--------------------------------------------------------------------------------



 



-16-

publish or publicly disseminate, (ii) copies of all annual, quarterly and
current reports filed with the Commission on Forms 10-K, 10-Q and 8-K, or such
other similar forms as may be designated by the Commission, (iii) copies of
documents or reports filed with any national securities exchange on which any
class of securities of the Company is listed, and (iv) such other information as
you may reasonably request regarding the Company or the Subsidiaries;

     (k) to furnish to you as early as practicable prior to the time of purchase
and any additional time of purchase, as the case may be, but not later than two
business days prior thereto, a copy of the latest available unaudited interim
and monthly consolidated financial statements, if any, of the Company and the
Subsidiaries which have been read by the Company’s independent certified public
accountants, as stated in their letter to be furnished pursuant to Section 6(c)
hereof;

     (l) to apply the net proceeds from the sale of the Shares in the manner set
forth under the caption “Use of Proceeds” in the Prospectus;

     (m) to pay all costs, expenses, fees and taxes in connection with (i) the
preparation and filing of the Registration Statement, each Preliminary
Prospectus, the Prospectus, and any amendments or supplements thereto, and the
printing and furnishing of copies of each thereof to the Underwriters and to
dealers (including costs of mailing and shipment), (ii) the registration, issue,
sale and delivery of the Shares including any stock or transfer taxes and stamp
or similar duties payable upon the sale, issuance or delivery of the Shares to
the Underwriters, (iii) the producing, word processing and/or printing of this
Agreement, any Agreement Among Underwriters, any dealer agreements, any Powers
of Attorney and any closing documents (including compilations thereof) and the
reproduction and/or printing and furnishing of copies of each thereof to the
Underwriters and (except closing documents) to dealers (including costs of
mailing and shipment), (iv) the qualification of the Shares for offering and
sale under state or foreign laws and the determination of their eligibility for
investment under state or foreign law as aforesaid (including the reasonable
legal fees (up to a maximum of $5,000) and filing fees and other disbursements
of counsel for the Underwriters) and the printing and furnishing of copies of
any blue sky surveys or legal investment surveys to the Underwriters and to
dealers, (v) any listing of the Shares on any securities exchange or
qualification of the Shares for quotation on NASDAQ and any registration thereof
under the Exchange Act, (vi) any filing for review of the public offering of the
Shares by the NASD, including the legal fees and filing fees and other
disbursements of counsel to the Underwriters, (vii) the fees and disbursements
of any transfer agent or registrar for the Shares, (viii) the costs and expenses
of the Company relating to presentations or meetings undertaken in connection
with the marketing of the offering and sale of the Shares to prospective
investors and the Underwriters’ sales forces, including, without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations, travel, lodging and other expenses incurred by the officers of
the Company and any such consultants, and the cost of any aircraft chartered in
connection with the road show, and (ix) the performance of the Company’s other
obligations hereunder;

 



--------------------------------------------------------------------------------



 



-17-

     (n) not to sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, any Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock or warrants or other rights to
purchase Common Stock or any other securities of the Company that are
substantially similar to Common Stock, or file or cause to be declared effective
a registration statement under the Act relating to the offer and sale of any
shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock or other rights to purchase Common Stock or any
other securities of the Company that are substantially similar to Common Stock
for a period of 90 days after the date hereof (the “Lock-Up Period”), without
the prior written consent of UBS, except for (i) the registration of the Shares
and the sales to the Underwriters pursuant to this Agreement, (ii) issuances of
Common Stock upon the exercise of options or warrants disclosed as outstanding
in the Registration Statement and the Prospectus, and (iii) the issuance of
employee stock options and restricted stock pursuant to equity compensation
plans described in the Registration Statement and the Prospectus, in each case
that are not exercisable and with respect to which restrictions do not lapse
during the Lock-Up Period; provided, however, that if: (x) during the period
that begins on the date that is 15 calendar days plus 3 business days before the
last day of the Lock-Up Period and ends on the last day of the Lock-Up Period,
the Company issues an earnings release or material news or a material event
relating to the Company occurs; or (y) prior to the expiration of the Lock-Up
Period, the Company announces that it will release earnings results during the
16-day period beginning on the last day of the Lock-Up Period, the restrictions
imposed by this section shall continue to apply until the expiration of the date
that is 15 calendar days plus 3 business days after the date on which the
issuance of the earnings release or the material news or material event occurs;
provided, however, this paragraph will not apply if, within 3 days of the
termination of the Lock-Up Period, the Company delivers to UBS a certificate,
signed by the Chief Financial Officer or Chief Executive Officer of the Company,
certifying on behalf of the Company that the Company’s shares of Common Stock
are, as of the date of delivery of such certificate, “actively traded
securities,” as defined in Regulation M, 17 CFR 242.101(c)(1) and such notice
shall be delivered in accordance with Section 12 hereof;

     (o) to use its best efforts to cause the Common Stock to be listed on the
New York Stock Exchange;

     (p) to maintain a transfer agent and, if necessary under the jurisdiction
of incorporation of the Company, a registrar for the Common Stock; and

     (q) to file a registration statement pursuant to 462(b) of the Act to
register such additional number of shares of Common Stock as necessary to
register all of the Shares.

          5. Reimbursement of Underwriters’ Expenses. If the Shares are not
delivered for any reason other than the termination of this Agreement pursuant
to the fifth paragraph of Section 8 hereof or the default by one or more of the
Underwriters in its or their respective obligations hereunder, the Company
shall, in addition to paying the amounts described in Section 4(m) hereof, reim-

 



--------------------------------------------------------------------------------



 



-18-

burse the Underwriters for all of their out-of-pocket expenses, including the
reasonable fees and disbursements of their counsel.

          6. Conditions of Underwriters’ Obligations. The several obligations of
the Underwriters hereunder are subject to the accuracy of the representations
and warranties on the part of the Company on the date hereof, at the time of
purchase and, if applicable, at the additional time of purchase, the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:

     (a) The Company shall furnish to you at the time of purchase and, if
applicable, at the additional time of purchase, an opinion of Thomas D Singer,
Esq., General Counsel of the Company, addressed to the Underwriters, and dated
the time of purchase or the additional time of purchase, as the case may be,
with reproduced copies for each of the other Underwriters and in form and
substance satisfactory to Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
the Underwriters, stating that:

     (i) the Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania and has the
corporate power and authority to execute and deliver the Agreement and to issue,
sell and deliver the Shares to the Underwriters as provided therein, and to own,
lease and operate its properties and conduct its business as described in the
Registration Statement and the Prospectus;

     (ii) each Subsidiary is duly organized, validly existing and (other than
the Inactive Subsidiaries) in good standing (with respect to jurisdictions which
recognize such concept) under the laws of its jurisdiction of organization with
the power and authority to own, lease and operate its properties and to conduct
its business as described in the Registration Statement and the Prospectus;

     (iii) the Company and each Subsidiary is duly qualified to do business as a
foreign corporation (or other applicable legal entity) and are in good standing
in each jurisdiction where the ownership or leasing of their properties or the
conduct of their business requires such qualification, except where the failure
to be so qualified and in good standing would not, individually or in the
aggregate, have a Material Adverse Effect;

     (iv) the Company has duly authorized, executed and delivered the Agreement;

     (v) the Company has the authorized, and as of January 30, 2005 had the
outstanding, capitalization as set forth under the caption “Capitalization” in
the Prospectus; all of the issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued, are fully paid and
non-assessable and are free of statutory preemptive rights and, to such
counsel’s knowledge, contractual preemptive rights, resale rights, rights of
first refusal and, except as disclosed under

 



--------------------------------------------------------------------------------



 



-19-

the caption “Description of common stock” in the Prospectus, similar rights; the
Shares are free of statutory preemptive rights and, to such counsel’s knowledge,
contractual preemptive rights, resale rights, rights of first refusal and,
except as disclosed under the caption “Description of common stock” in the
Prospectus, similar rights; to the extent represented by certificates, the
certificates for the Shares are in due and proper form and the holders of the
Shares will not be subject to personal liability by reason of being such
holders;

     (vi) the Shares have been duly authorized and validly issued and are fully
paid and non-assessable;

     (vii) all of the outstanding shares of capital stock or other ownership
interests of each of the Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable and (except for security interests
granted pursuant to (A) that certain Domestic Pledge Agreement, dated as of
September 23, 2003, by the Company and Gradall Industries, Inc. in favor of
SunTrust Bank, and (B) that certain Pledge Agreement, dated as of September 23,
2003, by the Company and JLG International, LLC, in favor of SunTrust Bank) are
owned by the Company either directly or indirectly through one or more
Subsidiaries subject to no security interest, other encumbrance or adverse
claims; and no options, warrants or other rights to purchase, agreements or
other obligations to issue or other rights to convert any obligation into shares
of capital stock or ownership interests in the Subsidiaries are outstanding;

     (viii) The capital stock of the Company conforms as to legal matters to the
description thereof contained in the Prospectus under the caption “Description
of common stock”. The statements in the Prospectus under the captions
“Description of common stock,” insofar as such statements constitute summaries
of the laws, regulations, legal matters, agreements or other legal documents
referred to therein, are accurate in all material respects and fairly summarize
the matters referred to therein.

     (ix) the Registration Statement and the Prospectus (except as to the
financial statements and schedules and other financial data contained therein,
as to which such counsel need express no opinion) comply as to form in all
material respects with the requirements of the Act; the documents incorporated
by reference in the Registration Statement and the Prospectus, at the time they
became effective or were filed with the Commission, complied as to form in all
material respects with the requirements of the Exchange Act (except as to the
financial statements and schedules and other financial data contained therein,
as to which such counsel need express no opinion);

     (x) the Registration Statement has been declared effective under the Act
and, to such counsel’s knowledge, no stop order suspending the effectiveness of
the Registration Statement has been issued and no proceedings for that purpose
have been instituted or threatened under the Act and any required filing of the
Prospectus and

 



--------------------------------------------------------------------------------



 



-20-

any supplement thereto pursuant to Rule 424 under the Act has been made in the
manner and within the time period required by such Rule 424;

     (xi) no consent, approval, authorization, or other action by or filing with
any governmental agency or instrumentality of the Commonwealth of Pennsylvania
or the United States of America is required on the part of the Company for the
issuance of the Shares and execution of the Agreement or the consummation of the
transactions contemplated thereby in accordance with the terms thereof, except
(i) those already obtained or made, and (ii) those required under State
securities laws;

     (xii) the execution, delivery and performance of the Agreement, the
issuance and sale of the Shares and the consummation of the transactions
contemplated hereby will not conflict with, result in any breach or violation of
or constitute a default under (nor constitute any event which with notice, lapse
of time or both would result in any breach of or constitute a default under)
(A) the charter or by-laws (or similar organizational documents) of the Company
or any of the Subsidiaries, (B) any indenture, mortgage, deed of trust, bank
loan or credit agreement or other evidence of indebtedness, or any license,
lease, contract or other agreement or instrument to which the Company or any of
the Subsidiaries is a party or by which any of them or any of their respective
properties may be bound or affected (collectively, “Contracts”), in each case
that is filed or incorporated by reference as an exhibit to the Registration
Statement or any document that is incorporated by reference in the Registration
Statement or the Prospectus as of the date of such opinion, (C) any other
Contract, except as would not have a Material Adverse Effect and would not
materially adversely affect the Company’s ability to satisfy its obligations
under the Agreement, or (D) any federal, state, local or foreign law, regulation
or rule or any decree, judgment or order applicable to the Company or any of the
Subsidiaries;

     (xiii) to such counsel’s knowledge, (x) neither the Company nor any of the
Subsidiaries (other than the Inactive Subsidiaries) is in violation of its
respective charter or by-laws (or similar organizational documents) and
(y) except for such breaches, violations or defaults as would not, individually
or in the aggregate, have a Material Adverse Effect, neither the Company nor any
of the Subsidiaries is in breach or violation of or in default under (nor has
any event occurred which with notice, lapse of time or both would result in any
breach of, constitute a default under or give the holder of any indebtedness (or
a person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a part of such indebtedness under) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness; any license, lease, contract or other agreement or
instrument to which the Company or any of the Subsidiaries is a party or by
which any of them or any of their properties may be bound or affected, or with
respect to the Inactive Subsidiaries, their respective charter or by-laws (or
similar organizational documents); or any federal, state, local or foreign law,
regulation or

 



--------------------------------------------------------------------------------



 



-21-

rule or any decree, judgment or order applicable to the Company or any of the
Subsidiaries;

     (xiv) to such counsel’s knowledge, there are no affiliate transactions,
off-balance sheet transactions, contracts, licenses, agreements, leases or
documents of a character which are required to be described in the Registration
Statement or the Prospectus or to be filed as an exhibit to the Registration
Statement which have not been so described or filed;

     (xv) to such counsel’s knowledge, there are no actions, suits, claims,
investigations or proceedings pending, threatened or contemplated to which the
Company or any of the Subsidiaries or any of their respective directors or
officers is a party or to which any of their respective properties is subject at
law or in equity, before or by any federal, state, local or foreign governmental
or regulatory commission, board, body, authority or agency which are required to
be described in the Registration Statement or the Prospectus but are not so
described;

     (xvi) to such counsel’s knowledge, the Company and the Subsidiaries own or
possess adequate licenses or other rights to use all patents, trademarks,
service marks, trade names, copyrights and know-how necessary to conduct the
businesses now or proposed to be operated by them as described in the
Registration Statement and the Prospectus, and none of the Company or the
Subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any patents, trademarks, service
marks, trade names, copyrights and know-how that, if such assertions of
infringement or conflict were sustained, would have a Material Adverse Effect;

     (xvii) the information in the Registration Statement and the Prospectus
under the headings “Risk factors—Risks related to our business— We are
significantly leveraged and our credit facilities impose operating and financial
limitations,” “Risk factors—Risks related to our business— Increased or
unexpected warranty claims could adversely affect us,” and “Risk factors—Risks
related to this offering and our common stock—Provisions in our organizational
documents and outstanding debt instruments may make it difficult for someone to
acquire our Company,” insofar as such statements constitute a summary of certain
terms of documents or matters of law, and those statements in the Registration
Statement and the Prospectus that are descriptions of contracts, agreements or
other legal documents or of legal proceedings, or refer to statements of law or
legal conclusions, in each case, are accurate in all material respects and
present fairly the information required to be shown; and

     (xviii) no person has the right, pursuant to the terms of any contract,
agreement or other instrument described in or filed as an exhibit to the
Registration Statement or otherwise known me, to cause the Company to register
under the Act any shares of Common Stock or shares of any other capital stock or
other equity

 



--------------------------------------------------------------------------------



 



-22-

interest of the Company, or to include any such shares or interest in the
Registration Statement or the offering contemplated thereby, whether as a result
of the filing or effectiveness of the Registration Statement or the sale of the
Shares as contemplated thereby or otherwise;

     In addition, such counsel shall state that such counsel has participated in
conferences with officers and other representatives of the Company,
representatives of the independent public accountants of the Company and
representatives of the Underwriters at which the contents of the Registration
Statement and the Prospectus were discussed and, although such counsel is not
passing upon and does not assume responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or the
Prospectus (except as and to the extent stated in subparagraphs (viii) and
(xvii) above), on the basis of the foregoing nothing has come to such counsel’s
attention that causes such counsel to believe that the Registration Statement or
any amendment thereto at the time such Registration Statement or amendment
became effective (or, if later, at the time of filing of the Company’s most
recent annual report on Form 10-K) contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or that the Prospectus
or any supplement thereto at the date of such Prospectus or such supplement, and
at the time of purchase or the additional time of purchase, as the case may be,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading (it
being understood that such counsel expresses no opinion with respect to the
financial statements and schedules and other financial data included in the
Registration Statement or the Prospectus).

     (b) The Company shall furnish to you at the time of purchase and, if
applicable, at the additional time of purchase, an opinion of Covington &
Burling, outside counsel for the Company, addressed to the Underwriters, and
dated the time of purchase or the additional time of purchase, as the case may
be, with reproduced copies for each of the other Underwriters and in form and
substance satisfactory to Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
the Underwriters, stating that:

(i) the Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania and has the
corporate power and authority to execute and deliver the Agreement and to issue,
sell and deliver the Shares to the Underwriters as provided therein, and to own,
lease and operate its properties and conduct its business as described in the
Prospectus;

(ii) each of the Significant Subsidiaries is a corporation, duly incorporated
and validly existing under the laws of its jurisdiction of incorporation;

(iii) the Company has duly authorized, executed and delivered the Agreement;

(iv) the authorized capital stock of the Company is as set forth under the
caption “Capitalization” in the Prospectus; and the authorized capital stock of
the Company

 



--------------------------------------------------------------------------------



 



-23-

conforms in all material respects as to legal matters to the description thereof
contained in the Prospectus under the caption “Description of common stock”. The
statements in the Prospectus under the captions “Description of common stock”
and “Certain United States federal tax considerations to non-U.S. Holders”,
insofar as such statements constitute summaries of the laws, regulations, legal
matters, agreements or other legal documents referred to therein, are accurate
in all material respects and fairly summarize the matters referred to therein.

(v) the Shares have been duly authorized and validly issued and are fully paid
and non-assessable, and are free of any statutory preemptive rights, any
preemptive rights contained in the Company’s articles of incorporation or
bylaws, and, to such counsel’s knowledge, contractual preemptive rights or
similar rights that entitle or will entitle any person to acquire from the
Company any other shares of capital stock of the Company upon issuance of the
Shares by the Company;

(vi) all of the outstanding shares of capital stock or other ownership interests
of each of the Significant Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable and are owned of record by the Company
or one or more Subsidiaries;

(vii) the Registration Statement and the Prospectus (except as to the financial
statements and schedules and other financial data contained therein, as to which
such counsel need express no opinion) comply as to form in all material respects
with the requirements of the Act; the documents incorporated by reference in the
Registration Statement and the Prospectus, at the time they became effective or
were filed with the Commission, complied as to form in all material respects
with the requirements of the Exchange Act (except as to the financial statements
and schedules and other financial data contained therein, as to which such
counsel need express no opinion);

(viii) the Registration Statement has been declared effective under the Act and,
to such counsel’s knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceedings for that purpose have
been instituted or threatened under the Act and any required filing of the
Prospectus and any supplement thereto pursuant to Rule 424 under the Act has
been made in the manner and within the time period required by such Rule 424;

(ix) no consent, approval, authorization, or other action by or filing with any
governmental agency or instrumentality of the Commonwealth of Pennsylvania, the
State of New York, or the United States of America is required on the part of
the Company for the issuance of the Shares and execution of the Agreement or the
consummation of the transactions contemplated thereby in accordance with the
terms thereof, except (i) those already obtained or made, and (ii) those
required under State securities laws;

 



--------------------------------------------------------------------------------



 



-24

(x) the execution, delivery and performance of the Agreement, the issuance and
sale of the Shares and the consummation of the transactions contemplated hereby
will not conflict with, result in any breach or violation of or constitute a
default under (nor constitute any event which with notice, lapse of time or both
would result in any breach of or constitute a default under) (A) the charter or
by-laws (or similar organizational documents) of the Company or any of the
Significant Subsidiaries, (B) any decree, judgment, order, indenture, mortgage,
deed of trust, bank loan or credit agreement or other evidence of indebtedness,
or any license, lease, contract or other agreement or instrument to which the
Company or any of the Subsidiaries is a party or by which any of them or any of
their respective properties may be bound or affected in each case that is filed
or incorporated by reference as an exhibit to the Registration Statement or any
document that is incorporated by reference in the Registration Statement or the
Prospectus as of the date of such opinion, (C) the Delaware General Corporation
Law, the Pennsylvania Business Corporation Law, the Maryland Corporations and
Associations Code, the Belgian Companies Act or (D) any United States or New
York law, regulation or rule known to us to which the Company or any of the
Significant Subsidiaries is subject;

(xi) to such counsel’s knowledge, there are no agreements, contracts,
indentures, leases or other instruments that are required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that are not described or filed as required, as the case
may be;

(xii) to such counsel’s knowledge, there are no legal or governmental
proceedings pending or threatened in writing against the Company or to which the
Company or any of the Significant Subsidiaries, or any of their respective
properties is subject which are required to be described in the Registration
Statement or the Prospectus that are not described as required;

(xiii) the Company is not and, after giving effect to the offering and sale of
the Shares, will not be an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act;

(xiv) the information in the Registration Statement and the Prospectus under the
headings “Risk factors—Risks related to our business— We are significantly
leveraged and our credit facilities impose operating and financial limitations,”
“Risk factors—Risks related to this offering and our common stock—Provisions in
our organizational documents and outstanding debt instruments may make it
difficult for someone to acquire our Company,” in each case insofar as such
statements constitute a summary of certain terms of documents or matters of law,
are accurate in all material respects; and

(xv) except for the rights of the Underwriters under the Agreement with respect
to the Shares, no person has the right, pursuant to the terms of any contract,
agreement or other instrument described in or filed as an exhibit to the
Registration Statement or

 



--------------------------------------------------------------------------------



 



-25-

otherwise known us, to cause the Company to register under the Act any shares of
Common Stock or shares of any other capital stock or other equity interest of
the Company, or to include any such shares or interest in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the Shares
as contemplated thereby or otherwise;

     In addition, such counsel shall state that, in accordance with such
counsel’s understanding with the Company as to the scope of its services in
connection with the offering of the Shares, as counsel to the Company, such
counsel has reviewed the Registration Statement and the Prospectus and
participated in discussions with representatives of the Underwriter and those of
the Company, counsel to the Underwriters and the Company’s accountants. Such
counsel shall confirm to the Underwriters that, on the basis of the information
which was reviewed by such counsel in the course of the performance of the
services referred to above, considered in the light of such counsel’s
understanding of the applicable law and the experience such counsel has gained
through its practice under the Federal securities laws, such counsel shall
confirm to the Underwriters that nothing which came to the attention of such
counsel in the course of such review has caused such counsel to believe that the
Registration Statement (other than the registration statement filed pursuant to
Rule 462(b) under the Act), as of the date of the filing of the Company’s most
recent annual report on Form 10-K and, with respect to the registration
statement filed pursuant to Rule 462(b) under the Act, as of the date of such
registration statement, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or that the Prospectus, as of the
date of the Prospectus Supplement or as at the time or purchase or the
additional time of purchase, as the case may be, contained or contains any
untrue statement of a material fact or omitted or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that counsel need express no
opinion or belief with respect to the financial statements, including the notes
thereto, and the schedules and other financial data included in the Registration
Statement or the Prospectus. In addition, such counsel may also state that they
do not assume any responsibility for the accuracy, completeness or fairness of
the statements contained in the Registration Statement or the Prospectus, except
as specified in paragraphs (iv) and (xiv) above.

     (c) You shall have received from Ernst & Young LLP letters dated,
respectively, the date of this Agreement, the time of purchase and, if
applicable, the additional time of purchase, and addressed to the Underwriters
(with reproduced copies for each of the Underwriters) in the forms heretofore
approved by UBS.

     (d) You shall have received at the time of purchase and, if applicable, at
the additional time of purchase, the favorable opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, counsel for the Underwriters, dated the time of purchase or
the additional time of purchase, as the case may be, as to the matters referred
to in the second paragraph and subparagraphs (ix) and (x) of the first paragraph
of subsection (a) of this Section 6.

 



--------------------------------------------------------------------------------



 



-26-

     (e) No Prospectus or amendment or supplement to the Registration Statement
or the Prospectus, including documents deemed to be incorporated by reference
therein, shall have been filed to which you object in writing.

     (f) The Registration Statement shall have become effective not later than
5:30 p.m. New York City time on the date of this Agreement and, if Rule 430A
under the Act is used, the Prospectus shall have been filed with the Commission
pursuant to Rule 424(b) under the Act at or before 5:30 p.m., New York City
time, on the second full business day after the date of this Agreement.

     (g) Prior to the time of purchase, and, if applicable, the additional time
of purchase, (i) no stop order with respect to the effectiveness of the
Registration Statement shall have been issued under the Act or proceedings
initiated under Section 8(d) or 8(e) of the Act; (ii) the Registration Statement
and all amendments thereto shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and (iii) the Prospectus and all
amendments or supplements thereto shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they are made, not misleading.

     (h) Between the time of execution of this Agreement and the time of
purchase or the additional time of purchase, as the case may be, no material
adverse change or any development involving a prospective material adverse
change in the business, properties, management, financial condition or results
of operations of the Company and the Subsidiaries taken as a whole shall occur
or become known.

     (i) The Company will, at the time of purchase and, if applicable, at the
additional time of purchase, deliver to you a certificate of its Chief Executive
Officer and its Chief Financial Officer to the form attached as Exhibit B
hereto.

     (j) You shall have received signed Lock-up Agreements referred to in
Section 3(r) hereof.

     (k) The Company shall have furnished to you such other documents and
certificates as to the accuracy and completeness of any statement in the
Registration Statement and the Prospectus as of the time of purchase and, if
applicable, the additional time of purchase, as you may reasonably request.

     (l) The Shares shall have been approved for listing on the New York Stock
Exchange, subject only to notice of issuance at or prior to the time of purchase
or the additional time of purchase, as the case may be.

     (m) The Company shall have delivered, or concurrently with the time of
purchase shall deliver, irrevocable notice to the trustee under the Indenture,
dated as of June 17, 2002, between the Company, the note guarantors party
thereto and The Bank of New York, as trus-

 



--------------------------------------------------------------------------------



 



-27-

tee, as amended (the “Indenture”), with respect to the Company’s 8 3/8% Senior
Subordinated Notes due 2012 (the “Notes”), of the Company’s election to redeem
35% of the aggregate principal amount of such Notes in accordance with Article V
of the Indenture and the provisions of such Notes relating to “Optional
Redemption upon Equity Offerings.”

     7. Effective Date of Agreement; Termination. This Agreement shall become
effective when the parties hereto have executed and delivered this Agreement.

          The obligations of the several Underwriters hereunder shall be subject
to termination in the absolute discretion of UBS or any group of Underwriters
(which may include UBS) which has agreed to purchase in the aggregate at least
50% of the Firm Shares, if (x) since the time of execution of this Agreement or
the earlier respective dates as of which information is given in the
Registration Statement and the Prospectus, there has been any material adverse
change or any development involving a prospective material adverse change in the
business, properties, management, financial condition or results of operations
of the Company and the Subsidiaries taken as a whole, which would, in UBS’
judgment or in the judgment of such group of Underwriters, make it impracticable
or inadvisable to proceed with the public offering or the delivery of the Shares
on the terms and in the manner contemplated in the Registration Statement and
the Prospectus, or (y) there shall have occurred: (i) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange,
the American Stock Exchange or the NASDAQ; (ii) a suspension or material
limitation in trading in the Company’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) an outbreak or escalation of hostilities or acts of terrorism
involving the United States or a declaration by the United States of a national
emergency or war; or (v) any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (iv) or (v) in UBS’ judgment
or in the judgment of such group of Underwriters makes it impracticable or
inadvisable to proceed with the public offering or the delivery of the Shares on
the terms and in the manner contemplated in the Registration Statement and the
Prospectus, or (z) there shall have occurred any downgrading, or any notice or
announcement shall have been given or made of (i) any intended or potential
downgrading or (ii) any watch, review or possible change that does not indicate
an affirmation or improvement, in the rating accorded any securities of or
guaranteed by the Company or any Subsidiary by any “nationally recognized
statistical rating organization,” as that term is defined in Rule 436(g)(2)
under the Act.

          If UBS or any group of Underwriters elects to terminate this Agreement
as provided in this Section 7, the Company and each other Underwriter shall be
notified promptly in writing.

          If the sale to the Underwriters of the Shares, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement or if such sale is not carried out because the Company shall be
unable to comply with any of the terms of this Agreement, the Company shall not
be under any obligation or liability under this Agreement (except to the extent
provided in Sections 4(m), 5 and 9 hereof), and the Underwriters shall be under
no obligation or liability to the Company under this Agreement (except to the
extent provided in Section 9 hereof) or to one another hereunder.

 



--------------------------------------------------------------------------------



 



-28-

     8. Increase in Underwriters’ Commitments. Subject to Sections 6 and 7
hereof, if any Underwriter shall default in its obligation to take up and pay
for the Firm Shares to be purchased by it hereunder (otherwise than for a
failure of a condition set forth in Section 6 hereof or a reason sufficient to
justify the termination of this Agreement under the provisions of Section 7
hereof) and if the number of Firm Shares which all Underwriters so defaulting
shall have agreed but failed to take up and pay for does not exceed 10% of the
total number of Firm Shares, the non-defaulting Underwriters shall take up and
pay for (in addition to the aggregate number of Firm Shares they are obligated
to purchase pursuant to Section 1 hereof) the number of Firm Shares agreed to be
purchased by all such defaulting Underwriters, as hereinafter provided. Such
Shares shall be taken up and paid for by such non-defaulting Underwriters in
such amount or amounts as you may designate with the consent of each Underwriter
so designated or, in the event no such designation is made, such Shares shall be
taken up and paid for by all non-defaulting Underwriters pro rata in proportion
to the aggregate number of Firm Shares set opposite the names of such
non-defaulting Underwriters in Schedule A hereto.

          Without relieving any defaulting Underwriter from its obligations
hereunder, the Company agrees with the non-defaulting Underwriters that it will
not sell any Firm Shares hereunder unless all of the Firm Shares are purchased
by the Underwriters (or by substituted Underwriters selected by you with the
approval of the Company or selected by the Company with your approval).

          If a new Underwriter or Underwriters are substituted by the
Underwriters or by the Company for a defaulting Underwriter or Underwriters in
accordance with the foregoing provision, the Company or you shall have the right
to postpone the time of purchase for a period not exceeding five business days
in order that any necessary changes in the Registration Statement and the
Prospectus and other documents may be effected.

          The term Underwriter as used in this Agreement shall refer to and
include any Underwriter substituted under this Section 8 with like effect as if
such substituted Underwriter had originally been named in Schedule A hereto.

          If the aggregate number of Firm Shares which the defaulting
Underwriter or Underwriters agreed to purchase exceeds 10% of the total number
of Firm Shares which all Underwriters agreed to purchase hereunder, and if
neither the non-defaulting Underwriters nor the Company shall make arrangements
within the five business day period stated above for the purchase of all the
Firm Shares which the defaulting Underwriter or Underwriters agreed to purchase
hereunder, this Agreement shall terminate without further act or deed and
without any liability on the part of the Company to any non-defaulting
Underwriter and without any liability on the part of any non-defaulting
Underwriter to the Company. Nothing in this paragraph, and no action taken
hereunder, shall relieve any defaulting Underwriter from liability in respect of
any default of such Underwriter under this Agreement.

     9. Indemnity and Contribution.

     (a) The Company agrees to indemnify, defend and hold harmless each
Underwriter, its partners, directors and officers and any person who controls
any Underwriter within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and the successors

 



--------------------------------------------------------------------------------



 



-29-

and assigns of all of the foregoing persons, from and against any loss, damage,
expense, liability or claim (including the reasonable cost of investigation)
which, jointly or severally, any such Underwriter or any such person may incur
under the Act, the Exchange Act, the common law or otherwise, insofar as such
loss, damage, expense, liability or claim arises out of or is based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or in the Registration Statement as amended by any
post-effective amendment thereof by the Company) or in a Prospectus (the term
Prospectus for the purpose of this Section 9 being deemed to include any
Preliminary Prospectus, the Prospectus and the Prospectus as amended or
supplemented by the Company), or arises out of or is based upon any omission or
alleged omission to state a material fact required to be stated in either such
Registration Statement or such Prospectus or necessary to make the statements
made therein not misleading, except insofar as any such loss, damage, expense,
liability or claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in and in conformity with
information concerning such Underwriter furnished in writing by or on behalf of
such Underwriter through you to the Company expressly for use in such
Registration Statement or such Prospectus or arises out of or is based upon any
omission or alleged omission to state a material fact in connection with such
information required to be stated in such Registration Statement or such
Prospectus or necessary to make such information not misleading, (ii) any untrue
statement or alleged untrue statement made by the Company in Section 3 hereof or
the failure by the Company to perform when and as required any agreement or
covenant contained herein, or (iii) any untrue statement or alleged untrue
statement of any material fact contained in any audio or visual materials
provided by the Company or based upon written information furnished by or on
behalf of the Company including, without limitation, slides, videos, films or
tape recordings used in connection with the marketing of the Shares.

     If any action, suit or proceeding (each, a “Proceeding”) is brought against
an Underwriter or any such person in respect of which indemnity may be sought
against the Company pursuant to the foregoing paragraph, such Underwriter or
such person shall promptly notify the Company in writing of the institution of
such Proceeding and the Company shall assume the defense of such Proceeding,
including the employment of counsel reasonably satisfactory to such indemnified
party and payment of all fees and expenses; provided, however, that the omission
to so notify the Company shall not relieve the Company from any liability which
the Company may have to any Underwriter or any such person or otherwise, except,
in the case of liabilities under this Agreement, to the extent the Company is
actually and materially prejudiced thereby. Such Underwriter or such person
shall have the right to employ its or their own counsel in any such case, but
the fees and expenses of such counsel shall be at the expense of such
Underwriter or of such person unless the employment of such counsel shall have
been authorized in writing by the Company in connection with the defense of such
Proceeding or the Company shall not have, within a reasonable period of time in
light of the circumstances, employed counsel to have charge of the defense of
such Proceeding or such indemnified party or parties shall have reasonably
concluded that there may be defenses available to it or them which are different
from, additional to or in conflict with those available to the Company (in which
case the Company shall not have the right to direct the defense of such
Proceeding on behalf of the indemnified party or parties), in any of which
events such

 



--------------------------------------------------------------------------------



 



-30-

fees and expenses shall be borne by the Company and paid as incurred (it being
understood, however, that the Company shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel) in any one
Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding). The
Company shall not be liable for any settlement of any Proceeding effected
without its written consent but if settled with the written consent of the
Company, the Company agrees to indemnify and hold harmless any Underwriter and
any such person from and against any loss or liability by reason of such
settlement. Notwithstanding the foregoing sentence, if at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
sentence of this paragraph, then the indemnifying party agrees that it shall be
liable for any settlement of any Proceeding effected without its written consent
if (i) such settlement is entered into more than 60 business days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall not have fully reimbursed the indemnified party in accordance with
such request prior to the date of such settlement and (iii) such indemnified
party shall have given the indemnifying party at least 30 days’ prior notice of
its intention to settle. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened Proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault, culpability or a
failure to act, by or on behalf of such indemnified party.

     (b) Each Underwriter severally agrees to indemnify, defend and hold
harmless the Company, its directors and officers, and any person who controls
the Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and the successors and assigns of all of the foregoing persons,
from and against any loss, damage, expense, liability or claim (including the
reasonable cost of investigation) which, jointly or severally, the Company or
any such person may incur under the Act, the Exchange Act, the common law or
otherwise, insofar as such loss, damage, expense, liability or claim arises out
of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in and in conformity with information concerning such
Underwriter furnished in writing by or on behalf of such Underwriter to the
Company expressly for use in the Registration Statement (or in the Registration
Statement as amended by any post-effective amendment thereof by the Company) or
in a Prospectus, or arises out of or is based upon any omission or alleged
omission to state a material fact in connection with such information required
to be stated in such Registration Statement or such Prospectus or necessary to
make such information not misleading.

     If any Proceeding is brought against the Company or any such person in
respect of which indemnity may be sought against any Underwriter pursuant to the
foregoing paragraph, the Company or such person shall promptly notify such
Underwriter in writing of the institution of such Proceeding and such
Underwriter shall assume the defense of such Proceeding, including the
employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such Un-

 



--------------------------------------------------------------------------------



 



-31-

derwriter shall not relieve such Underwriter from any liability which such
Underwriter may have to the Company or any such person or otherwise, except to
the extent such Underwriter is actually and materially prejudiced thereby. The
Company or such person shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
the Company or such person unless the employment of such counsel shall have been
authorized in writing by such Underwriter in connection with the defense of such
Proceeding or such Underwriter shall not have, within a reasonable period of
time in light of the circumstances, employed counsel to defend such Proceeding
or such indemnified party or parties shall have reasonably concluded that there
may be defenses available to it or them which are different from or additional
to or in conflict with those available to such Underwriter (in which case such
Underwriter shall not have the right to direct the defense of such Proceeding on
behalf of the indemnified party or parties, but such Underwriter may employ
counsel and participate in the defense thereof but the fees and expenses of such
counsel shall be at the expense of such Underwriter), in any of which events
such fees and expenses shall be borne by such Underwriter and paid as incurred
(it being understood, however, that such Underwriter shall not be liable for the
expenses of more than one separate counsel (in addition to any local counsel) in
any one Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding). No
Underwriter shall be liable for any settlement of any such Proceeding effected
without the written consent of such Underwriter but if settled with the written
consent of such Underwriter, such Underwriter agrees to indemnify and hold
harmless the Company and any such person from and against any loss or liability
by reason of such settlement. Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second sentence of this paragraph, then the indemnifying party agrees
that it shall be liable for any settlement of any Proceeding effected without
its written consent if (i) such settlement is entered into more than 60 business
days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 30 days’
prior notice of its intention to settle. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened Proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such Proceeding.

     (c) If the indemnification provided for in this Section 9 is unavailable to
an indemnified party under subsections (a) and (b) of this Section 9 or
insufficient to hold an indemnified party harmless in respect of any losses,
damages, expenses, liabilities or claims referred to therein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other hand from the offering of the Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law,

 



--------------------------------------------------------------------------------



 



-32-

in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and of the Underwriters on the other in connection with the
statements or omissions which resulted in such losses, damages, expenses,
liabilities or claims, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the
Underwriters on the other shall be deemed to be in the same respective
proportions as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by the Company
and the total underwriting discounts and commissions received by the
Underwriters, bear to the aggregate public offering price of the Shares. The
relative fault of the Company on the one hand and of the Underwriters on the
other shall be determined by reference to, among other things, whether the
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission relates to information supplied by the Company or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid or payable by a party as a result of the losses, damages, expenses,
liabilities and claims referred to in this subsection shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating, preparing to defend or defending any Proceeding.

     (d) The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in subsection (c) above. Notwithstanding
the provisions of this Section 9, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the Shares
underwritten by such Underwriter and distributed to the public were offered to
the public exceeds the amount of any damage which such Underwriter has otherwise
been required to pay by reason of such untrue statement or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute pursuant to this
Section 9 are several in proportion to their respective underwriting commitments
and not joint.

     (e) The indemnity and contribution agreements contained in this Section 9
and the covenants, warranties and representations of the Company contained in
this Agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of any Underwriter, its partners, directors
or officers or any person (including each partner, officer or director of such
person) who controls any Underwriter within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act, or by or on behalf of the Company, its
directors or officers, or any person who controls the Company within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act, and shall survive
any termination of this Agreement or the issuance and delivery of the Shares.
The Company and each Underwriter agree promptly to notify each other of the
commencement of any Proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection

 



--------------------------------------------------------------------------------



 



-33-

with the issuance and sale of the Shares or in connection with the Registration
Statement or the Prospectus.

     10. Information Furnished by the Underwriters. The statements set forth in
the last paragraph on the cover page of the Prospectus and the statements set
forth in the sixth, fifteenth, sixteenth, seventeenth, eighteenth, nineteenth
and twentieth paragraphs under the caption “Underwriting” in the Prospectus,
insofar as such statements relate to (i) amounts of selling concession and
reallowance, (ii) over-allotment and stabilization and (iii) price stabilization
and short positions, constitute the only information furnished by or on behalf
of the Underwriters as such information is referred to in Sections 3 and 9
hereof.

     11. Intentionally Omitted

     12. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing or by telegram or facsimile and, if
to the Underwriters, shall be sufficient in all respects if delivered or sent to
UBS Securities LLC, 299 Park Avenue, New York, New York 10171-0026, Attention:
Syndicate Department; if to the Company, shall be sufficient in all respects if
delivered or sent to the Company at the offices of the Company at 13224
Fountainhead Plaza, Hagerstown, Maryland 21742, Attention: General Counsel.

     13. Governing Law; Construction. This Agreement and any claim, counterclaim
or dispute of any kind or nature whatsoever arising out of or in any way
relating to this Agreement (“Claim”), directly or indirectly, shall be governed
by, and construed in accordance with, the laws of the State of New York. The
Section headings in this Agreement have been inserted as a matter of convenience
of reference and are not a part of this Agreement.

     14. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company
consents to the jurisdiction of such courts and personal service with respect
thereto. The Company hereby consents to personal jurisdiction, service and venue
in any court in which any Claim arising out of or in any way relating to this
Agreement is brought by any third party against UBS or any indemnified party.
Each of UBS and the Company (on its behalf and, to the extent permitted by
applicable law, on behalf of its shareholders and affiliates) waives all right
to trial by jury in any action, proceeding or counterclaim (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final judgment in any such action,
proceeding or counterclaim brought in any such court shall be conclusive and
binding upon the Company and may be enforced in any other courts to the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.

     15. Parties at Interest. The Agreement herein set forth has been and is
made solely for the benefit of the Underwriters and the Company and to the
extent provided in Section 9 hereof the controlling persons, directors and
officers referred to in such section, and their respective successors, assigns,
heirs, personal representatives and executors and administrators. No other
person, partner-

 



--------------------------------------------------------------------------------



 



-34-

ship, association or corporation (including a purchaser, as such purchaser, from
any of the Underwriters) shall acquire or have any right under or by virtue of
this Agreement.

     16. Counterparts. This Agreement may be signed by the parties in one or
more counterparts which together shall constitute one and the same agreement
among the parties.

     17. Successors and Assigns. This Agreement shall be binding upon the
Underwriters and the Company and their successors and assigns and any successor
or assign of any substantial portion of the Company’s and any of the
Underwriters’ respective businesses and/or assets.

     18. Miscellaneous. UBS, an indirect, wholly owned subsidiary of UBS AG, is
not a bank and is separate from any affiliated bank, including any U.S. branch
or agency of UBS AG. Because UBS is a separately incorporated entity, it is
solely responsible for its own contractual obligations and commitments,
including obligations with respect to sales and purchases of securities.
Securities sold, offered or recommended by UBS are not deposits, are not insured
by the Federal Deposit Insurance Corporation, are not guaranteed by a branch or
agency, and are not otherwise an obligation or responsibility of a branch or
agency.

 



--------------------------------------------------------------------------------



 



-35-

     If the foregoing correctly sets forth the understanding among the Company
and the Underwriters, please so indicate in the space provided below for the
purpose, whereupon this agreement and your acceptance shall constitute a binding
agreement among the Company and the Underwriters, severally.

            Very truly yours,

JLG INDUSTRIES, INC.
      By:           Name:        Title:        

Accepted and agreed to as of the
date first above written, on
behalf of themselves and the other several
Underwriters named in Schedule A

UBS SECURITIES LLC
HARRIS NESBITT CORP.
SUNTRUST CAPITAL MARKETS, INC.

By: UBS SECURITIES LLC

         
By:
       

 

--------------------------------------------------------------------------------

   

  Name:    

  Title:    
 
       
By:
       

 

--------------------------------------------------------------------------------

   

  Name:    

  Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              Number of   Underwriter   Firm Shares  
UBS SECURITIES LLC
    3,500,000  
SUNTRUST CAPITAL MARKETS, INC.
    950,000  
HARRIS NESBITT CORP.
    500,000  
NATCITY INVESTMENTS, INC.
    50,000  
 
     
Total
    5,000,000  
 
     

Schedule A, Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE B

Significant Subsidiaries

                Significant Subsidiary     Jurisdiction of Organization    
Access Financial Solutions, Inc.
    Maryland    
Fulton International, Inc.
    Delaware    
JLG Equipment Services, Inc.
    Pennsylvania    
JLG Manufacturing Europe BVBA
    Belgium    
JLG OmniQuip, Inc.
    Delaware    

Schedule B, Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE C

Directors and Officers

Roy V. Armes
Thomas P. Capo
W. Kim Foster
James A. Mezera
David L. Pugh
Stephen Rabinowitz
Raymond C. Stark
Thomas C. Wajnert
Charles O. Wood, III

William M. Lasky
James H. Woodward, Jr.
Peter L. Bonafede, Jr.
Wayne P. MacDonald
Craig E. Paylor
Phillip H. Rehbein
Thomas D. Singer

Schedule C, Page 1

 



--------------------------------------------------------------------------------



 



Exhibit A

JLG Industries, Inc.

Common Stock

($0.20 Par Value)

February ___, 2005

UBS Securities LLC
Harris Nesbitt Corp.
SunTrust Capital Markets, Inc.
As Representatives of the several Underwriters

c/o UBS Securities LLC
      299 Park Avenue
      New York, New York 10171

Ladies and Gentlemen:

          This Lock-Up Letter Agreement is being delivered to you in connection
with the proposed Underwriting Agreement (the “Underwriting Agreement”) to be
entered into by JLG Industries, Inc. , a Pennsylvania corporation (the
“Company”), and you, as Representatives of the several Underwriters named
therein, with respect to the public offering (the “Offering”) of Common Stock,
par value $0.20 per share, of the Company (the “Common Stock”).

          In order to induce you to enter into the Underwriting Agreement, the
undersigned agrees that for a period (the “Lock-Up Period”) of 90 days after the
date of the final prospectus supplement relating to the Offering the undersigned
will not, without the prior written consent of UBS, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or file (or
participate in the filing of) a registration statement with the Securities and
Exchange Commission (the “Commission”) in respect of, or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder
with respect to, any Common Stock of the Company or any securities convertible
into or exercisable or exchangeable for Common Stock, or warrants or other
rights to purchase Common Stock, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, or warrants or other rights to purchase Common
Stock, whether any such transaction is to be settled by delivery of Common Stock
or such other securities, in cash or otherwise or (iii) publicly announce an
intention to effect any transaction specified in clause (i) or (ii). The
foregoing sentence shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing with the

Exhibit A, Page 1

 



--------------------------------------------------------------------------------



 



Underwriters to be bound by the terms of this Lock-Up Letter Agreement and
confirms that he, she or it has been in compliance with the terms of this
Lock-Up Letter Agreement since the date hereof or (b) dispositions to any trust
for the direct or indirect benefit of the undersigned and/or the immediate
family of the undersigned, provided that such trust agrees in writing with the
Underwriters to be bound by the terms of this Lock-Up Letter Agreement and
confirms that it has been in compliance with the terms of this Lock-Up Letter
Agreement since the date hereof. In addition to the foregoing, during the
Lock-Up Period, if the undersigned is an executive officer of the Company, the
undersigned may sell without the prior written consent of UBS a number of shares
of Common Stock reasonably calculated to generate net proceeds in amount
necessary to discharge tax obligations in excess of amounts previously withheld
resulting from (i) the vesting of restricted shares acquired by such executive
officer through the Company’s equity incentive plans or (ii) calendar year 2004
compensation from the Company; provided, however, that the aggregate number of
shares so sold pursuant to both clauses (i) and (ii) by all such executive
officers shall not exceed 220,000 shares in the aggregate. Exercise of fixed
price options under the Company’s equity compensation plans shall be permitted
without the prior written consent of UBS; provided, that, except as permitted in
the following paragraph, the undersigned shall continue to hold the shares
received for the duration of the Lock-up Period. Non-discretionary transfers
also may be made out of the JLG Stock Fund of the Company’s 401(k) Plan without
the prior written consent of UBS; provided that during Lock-Up Period, the
undersigned shall not reduce the percentage of his 401(k) Plan account balance
that is allocated to the JLG Stock Fund.

          Any shares of Common Stock acquired after the date of this Lock-Up
Letter Agreement, including those received upon exercise of options granted to
the undersigned will also be subject to this Lock-Up Letter Agreement, except
that the undersigned may sell without the prior written consent of UBS shares of
Common Stock received pursuant to exercise of any stock options granted under
the Company’s equity incentive plans that, if unexercised, would expire prior to
December 31, 2005; provided, however, that the aggregate number of such shares
sold by the undersigned together with other officers and directors of the
Company during the Lock-Up Period shall not exceed 40,800 in the aggregate.

          In addition, the undersigned hereby waives any rights the undersigned
may have to require registration of Common Stock in connection with the filing
of a registration statement relating to the Offering. The undersigned further
agrees that, during the Lock-up Period, the undersigned will not, without the
prior written consent of UBS, make any demand for, or exercise any right with
respect to, the registration of Common Stock of the Company or any securities
convertible into or exercisable or exchangeable for Common Stock, or warrants or
other rights to purchase Common Stock.

          If: (a) during the period that begins on the date that is 15 calendar
days plus 3 business days before the last day of the Lock-Up Period and ends on
the last day of the Lock-Up Period, the Company issues a earnings release or
material news or a material event relating to the Company occurs; or (b) prior
to the expiration of the Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Lock-Up Period, the restrictions imposed by this letter shall continue to
apply until the expiration of the date that is 15 calendar days plus 3 business
days after the date on which the issuance of the earnings

Exhibit A, Page 2

 



--------------------------------------------------------------------------------



 



release or the material news or material event occurs; provided, however, this
paragraph will not apply if, within 3 days of the termination of the Lock-Up
Period, the Company delivers to UBS a certificate, signed by the Chief Financial
Officer or Chief Executive Officer of the Company, certifying on behalf of the
Company that the shares of Common Stock are, as of the date of delivery of such
certificate, “actively traded securities,” as defined in Regulation M, 17 CFR
242.101(c)(1). Such notice shall be delivered in accordance with Section 12 of
the Underwriting Agreement.

          If (i) the Company notifies you in writing that it does not intend to
proceed with the Offering, (ii) the registration statement filed with the
Securities and Exchange Commission with respect to the Offering is withdrawn or
(iii) for any reason the Underwriting Agreement shall be terminated prior to the
time of purchase (as defined in the Underwriting Agreement), this Lock-Up Letter
Agreement shall be terminated and the undersigned shall be released from its
obligations hereunder.

     

  Yours very truly,
 
   

   

  Name:

Exhibit A, Page 3

 



--------------------------------------------------------------------------------



 



Exhibit B

Officers’ Certificate



1.   I have reviewed the Registration Statement and the Prospectus.   2.   The
representations and warranties of the Company as set forth in this Agreement are
true and correct as of the time of purchase and, if applicable, the additional
time of purchase.   3.   The Company has performed all of its obligations under
this Agreement as are to be performed at or before the time of purchase and at
or before the additional time of purchase, as the case may be.   4.   The
conditions set forth in paragraphs (f), (g) and (h) of Section 6 of this
Agreement have been met.   5.   The financial statements and other financial
information included in the Registration Statement and the Prospectus fairly
present in all material respects the financial condition, results of operations,
and cash flows of the Company as of, and for, the periods presented in the
Registration Statement and the Prospectus.

Exhibit B, Page 1

 